ALWDETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
Applicant’s arguments, filed on December 7th, 2020, with respect to the 112 rejections of the claims have been fully considered and are persuasive. Accordingly the 112 rejections of the claims have been withdrawn. 

Allowable Subject Matter
Claims 1-6, 8-15, and 17-19 are allowed.
The following is an examiner’s statement of reasons for allowance:

Applicant’s arguments, filed on December 7th, 2020, with respect to the prior art rejections of the claims have been fully considered and are persuasive. Accordingly, the prior art rejections to the claims have been withdrawn.

Regarding claims 1, 9, 18, and 19 the closest prior art is Hashikawa (US 2011/0181949 A1).
Regarding claim 1, Hashikawa teaches a display device comprising: 

a reflective member including a reflective surface opposed to the first main surface; and 
a display portion located between the optical member and the reflective member, wherein 
the reflective member is arranged parallel to the optical member,
the display portion includes a display area where an image is displayed;
the display area includes a third end portion opposed to the reflective member, and a fourth end portion opposed to the optical member.
Regarding claim 1, the prior art taken either singularly or in combination fails to teach or suggest all the numerical and structural limitations of claim 1 recited together in combination with the totality of particular features/limitations recited therein, including wherein the third end portion is in contact with the reflective surface.

Regarding claim 9, Hashikawa teaches a display device comprising: 
an optical member including a first main surface, and a second main surface on a side opposite to the first main surface, the optical member configured to form an image on a side of the second main surface with light incident from the first main surface; 
a reflective member including a reflective surface opposed to the first main surface; and 
a display portion located between the optical member and the reflective member,
the display portion includes a display area where an image is displayed;
the display area includes a third end portion opposed to the reflective member, and a fourth end portion opposed to the optical member.
wherein the third end portion is in contact with the reflective surface and the display area is arranged perpendicularly to the reflective surface.

Regarding claim 18, Hashikawa teaches a display device comprising: 
an optical member including a first main surface, and a second main surface on a side opposite to the first main surface, the optical member configured to form an image on a side of the second main surface with light incident from the first main surface; 
a reflective member including a reflective surface opposed to the first main surface; and 
a display portion located between the optical member and the reflective member, wherein 
an angle formed between the reflective member and the optical member is an acute angle;
the display portion includes a display area where an image is displayed;
the display area includes a third end portion opposed to the reflective member, and a fourth end portion opposed to the optical member.
Regarding claim 18, the prior art taken either singularly or in combination fails to teach or suggest all the numerical and structural limitations of claim 18 recited together in combination with the totality of particular features/limitations recited therein, including wherein the third end portion is in contact with the reflective surface.

Regarding claim 19, Hashikawa teaches a display device comprising: 
an optical member including a first main surface, and a second main surface on a side opposite to the first main surface, the optical member configured to form an image on a side of the second main surface with light incident from the first main surface; 
a reflective member including a reflective surface opposed to the first main surface; and 
a display portion located between the optical member and the reflective member, wherein 
the display portion comprises:
a display panel comprising a first pixel which forms a first image, and a second pixel which forms a second image,
a light beam control member configured to emit first display light from the first pixel toward the optical member, and configured to emit second display light from the second pixel toward the reflective member;
the display portion includes a display area where an image is displayed;
the display area includes a third end portion opposed to the reflective member, and a fourth end portion opposed to the optical member.
Regarding claim 19, the prior art taken either singularly or in combination fails to teach or suggest all the numerical and structural limitations of claim 19 recited together in combination with the totality of particular features/limitations recited therein, including wherein the third end portion is in contact with the reflective surface.

Regarding claims 2-6, 8, 10-15, and 17, these claims depend on an allowed base claim and are therefore allowable for the reasons stated supra.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MITCHELL OESTREICH whose telephone number is (571)270-7559.  The examiner can normally be reached on M-F 8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on 571-272-3689.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000



/MITCHELL T OESTREICH/Examiner, Art Unit 2872


/MARIN PICHLER/Primary Examiner, Art Unit 2872